TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00489-CV



                                    Ciro Rivera, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



   FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
       NO. 06-FL-118, HONORABLE KARIN E. BONICORO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ciro Rivera has informed the Court that he no longer wishes to pursue the

instant appeal because his motion for new trial was granted, and he has filed a motion to dismiss.

We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: September 18, 2007